Filed 5/14/13 P. v. Mesiti CA2/8

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                        DIVISION EIGHT


THE PEOPLE,                                         B233416

        Plaintiff and Respondent,                   (Los Angeles County
                                                    Super. Ct. No. BA354654)
        v.
                                                    ORDER MODIFYING OPINION
MARK EDWARD MESITI,                                 AND DENYING PETITION FOR
                                                    REHEARING
        Defendant and Appellant.
                                                        [No change in the judgment]

        IT IS ORDERED that the opinion filed in the above-captioned matter on April 17,
2013, be modified as follows:
        1. On page 5, the first full paragraph, the second sentence is deleted, and
replaced with:
        The District Attorney‟s Office also confirmed that Mesiti “was exposed to prison
time due to his prior domestic violence.”
        2. On page 14, the first full paragraph is deleted, and replaced with:
        As for Mesiti‟s assertion that the affidavit was not referenced in the search warrant
and was not attached to the search warrant when the search warrant was faxed to Los
Angeles County from Stanislaus County,1 he either does not include a reference to the
record, or the references that he does include do not support his claim. As for the search
warrant, it expressly states on page 1 that it was issued upon “proof, by affidavit.” Mesiti
presented the four-page search warrant and 15-page affidavit to the trial court together, as
1
       “There is a fundamental distinction . . . between a warrant and the underlying
affidavit, and the affidavit is not necessarily part of the warrant or available to define the
scope of the warrant.” (People v. MacAvoy (1984) 162 Cal.App.3d 746, 755.)
an exhibit attached to his motion to traverse (“EXHIBIT A”). The motion to traverse did
not specifically argue that the search warrant only was faxed to Los Angeles County. In
broad terms, the motion to traverse argued that the entirety of the warrant process,
including the issuance and form of the warrant, and sufficiency of the affidavit, had been
deficient. There is no evidence in the motion to support a factual finding that only the
four-page search warrant was faxed to Los Angeles, without the underlying affidavit. At
the hearing on Mesiti‟s motion to traverse, no evidence was offered on the issue of what
papers were faxed or not faxed to Los Angeles County. In addition, there was no claim
made that the affidavit had not been attached to the search warrant.


       This modification effects no change in the judgment.


       The petition for rehearing filed by Appellant on May 6, 2013, is denied.




____________________________________________________________________
      BIGELOW, P. J.             RUBIN, J.             GRIMES, J.




                                             2
Filed 4/17/13 P. v. Mesiti CA2/8      (Unmodified version)
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B233416

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA354654)
         v.

MARK EDWARD MESITI,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Anne H. Egerton, Judge. Affirmed.

         Tanya Dellaca, under appointment by the Court of Appeal, for Defendant and
Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Susan Sullivan Pithey and
Esther P. Kim, Deputy Attorneys General, for Plaintiff and Respondent.


                                   _______________________________
       Defendant and appellant Mark Edward Mesiti filed a motion to traverse and quash
two search warrants, arguing that an initial warrant lacked probable cause and was
facially defective, and that the second was the fruit of the first. By the same motion,
Mesiti sought to suppress drug-related evidence seized during the execution of the second
warrant. (Pen. Code, § 1538.5.) The trial court denied Mesiti‟s motion, and a jury then
convicted Mesiti of manufacturing a controlled substance, methamphetamine. (Health &
Saf. Code, § 11379.6, subd. (a).) On appeal, Mesiti contends the trial court erred in
denying his motion attacking the search warrants. We affirm the judgment.
                                          FACTS
1.     Background
       In the summer of 2006, Mesiti lived with his teenage daughter, Alycia, in a rented
property at 3576 Alexis Avenue in the City of Ceres, in Stanislaus County. In August
2006, Mesiti‟s girlfriend, Shelly Walker, reported to police that Alycia was missing.
Sometime later, Mesiti began living with Walker and her daughter in Los Angeles.
       On March 25, 2009, officers from the Ceres Police Department (CPD) executed a
search warrant, which is not involved in the current appeal, at the Alexis Avenue property
in Ceres. Alycia‟s buried remains were found in the property‟s backyard.
2.     The Stanislaus Warrant
       On March 27, 2009, CPD Officer Keith Griebel presented an affidavit for a search
warrant in the Stanislaus County Superior Court concerning events related to Mesiti and
Alycia. On the same day, a superior court judge in Stanislaus County signed a document
entitled “SEARCH WARRANT” that is the subject of Mesiti‟s current appeal.1
       Officer Griebel‟s affidavit in support of the application for the search warrant
included the following information based upon his personal investigation, and upon
information and evidence provided to him by fellow investigating officers. Alycia was


1
       On appeal, Mesiti does not dispute that the Stanislaus warrant authorized the
police to conduct a search. His contention that the warrant was facially defective for lack
of specificity in describing the place to be searched and the property to be seized will be
addressed below.

                                             2
the subject of a missing persons investigation beginning in August 2006. Walker
reported Alycia missing. At the time, Mesiti and Alycia lived at the Alexis Avenue
property. Walker stated in her initial missing person report that Alycia was supposed to
go to a friend‟s house in San Jose on August 11, 2006. On August 13, 2006, Alycia
called Walker. Alycia said she was not in San Jose, but instead was camping with “old
friends.” She did not disclose where. Walker reported Alycia missing on August 15,
2006.
        On September 8, 2008, Detective Mark Neri2 spoke to Alycia‟s mother, Roberta
Allen, “inquiring about the status of the [missing person] case.” Allen said she lost
custody of Alycia to Mesiti in August or September 2005, and had not heard from Alycia
since Mother‟s Day of 2006.
        On September 10, 2008, Detective Neri contacted Walker “and re-interviewed
her.” At that time, Walker said she and Mesiti were dating in the summer of 2006.
Around the time of early to mid-August 2006, Walker understood that Alycia was staying
with friends in San Jose. Walker had planned on flying to San Jose on Sunday, August
13, 2006, to pick up Alycia, and then drive her home to Ceres. On Saturday, August 12,
2006, or early Sunday, August 13, 2006, Walker spoke to Mesiti who told her to drive to
Ceres without picking up Alycia because her friends‟ parents were taking her home
instead. Later on August 13, 2006, Walker overheard Mesiti talking on the telephone
with a female whom Walker believed was Alycia. When the phone call ended, Mesiti
told Walker that Alycia was camping, and would be back on Monday, August 14, 2006.
Walker had no contact with Alycia on Monday, August 14, 2006, and has had no contact
with her since that time. On August 15, 2006, Walker reported to the CPD that Alycia
was missing.
        Detective Neri tried to speak with Mesiti “on several occasions,” but Mesiti “made
several excuses” why he could not talk. The affidavit does not provide any detail about

2
       The search warrant affidavit references certain law enforcement officers as “Det.,”
and “Sgt.” We assume these are short for Detective and Sergeant, respectively, and refer
to them as such.

                                             3
the dates or timing of the occasions when Detective Neri tried to talk to Mesiti. Read
within the framework of the affidavit, it appears that Detective Neri‟s attempts to speak
to Mesiti were in the same general time frame of September 2008, when the detective
spoke to Allen and Walker. Detective Neri finally spoke with Mesiti by telephone on
September 10, 2008. Mesiti stated that, at the time Alycia went missing, she had been
dating a heroin user. On the weekend of Alycia‟s disappearance, she was supposed to be
with her friend, Ashley, in San Jose. She left while Mesiti was “working on something”
in the house; he did not see the car in which Alycia left. Alycia took a backpack with
some clothes and other personal items, and one of her Chihuahua dogs on a leash. On the
evening of Friday, August 11, 2006, Alycia called Mesiti to say she had reached her
destination. At about 5:00 or 6:00 p.m., on Sunday, August 13, 2006, Alycia called and
told Mesiti that she did not go to Ashley‟s home in San Jose, but was actually camping
with friends and would be back in “a couple of days.”
       Mesiti told Detective Neri that Alycia “seemed to be stressed out” about a family
court matter at the time of her disappearance. She was “upset because she had to go to
family court and discuss the family and domestic violence cases that had occurred in the
most recent past.” Mesiti said he did not believe Alycia ran away because she left the
majority of her clothing in her bedroom, and a second Chihuahua at home.
       Though the warrant does not disclose specific dates, the affidavit indicates that
during the course of the investigation, CPD Sergeant James Robbins spoke to three
family members. The family members stated that they were in Poland when Alycia went
missing. When they returned, Mesiti told them that Alycia became addicted to heroin; he
told them that Alycia overdosed “the night before she „left.‟ ” According to Mesiti, he
felt he could not call police or an ambulance when Alycia overdosed because he had an
“active warrant.” Instead, Mesiti called a friend, and they revived Alycia. Mesiti told the
family members that Alycia left on her trip the next day and did not return. Sergeant
Robbins “was told” by the family members that Alycia was supposed to testify against
Mesiti “in a domestic violence case in which he was the suspect and the victim was
[Alycia‟s mother] Allen.”

                                             4
       The affidavit also recited that CPD Officer Griebel confirmed with the Santa Clara
District Attorney‟s Office that Alycia was to testify against Mesiti in a domestic violence
case in which he was a suspect and Allen was the victim. The District Attorney‟s Office
also confirmed that Mesiti had been incarcerated for prior domestic violence charges.
The District Attorney‟s Office informed Officer Griebel that the absence of Alycia‟s
testimony caused a plea agreement in the domestic violence case that resulted in Mesiti
suffering only a fine instead of jail time. Officer Griebel learned from utility records that
Mesiti paid utilities at the Alexis Avenue property in Ceres through February 2007, six
months after Alycia‟s disappearance.
       On a date not stated in the affidavit, Sergeant Sullivan talked to Mercedes Macias,
the owner of the Ceres residence where Mesiti had lived. Macias said that, “a short time”
after Mesiti moved out, she discovered a large hole in the middle of the backyard covered
with dirt and grass.
       On March 25, 2009, a search warrant was issued for the property at Alexis Avenue
in Ceres. Police executed the warrant the same day, and human remains were found
buried in the backyard, wrapped in “a heavy black plastic” and bound with duct tape.
The Stanislaus County Coroner‟s Office determined the remains were Alycia‟s through
dental records.
       On March 26, 2009, officers spoke with Mesiti‟s sister, Diane Mesiti-Miller who
said that Mesiti moved to Los Angeles to stay with Walker. Mesiti-Miller informed
officers that Mesiti contacted her by email in November 2006 asking her to stay out of
the investigation of Alycia‟s disappearance because he had launched his own. The email
included this statement: “Let me make one thing clear to you. Alycia did not runaway.”
       On March 27, 2009, CPD Detective James Yandell contacted the FBI for
assistance in locating Mesiti. CPD received information that Mesiti lived at “2120
Bentley Ave., Apt. # 101, Los Angeles.” That same day, Detective Yandell and other
officers from the CPD travelled to Los Angeles, and set up surveillance of the Bentley
Avenue location. A postal worker confirmed that he regularly dropped off packages for
Mesiti at that address.

                                              5
       Officer Griebel concluded his affidavit with a series of statements based on his
training and experience as a police officer, including that “people involved in domestic
disputes, including homicide, will tend to hide evidence of their crime in places which
[they have] domain and control over.” Officer Griebel further stated that “people will
utilize a computer and the internet to research [how] to both commit and hide their
crimes. They also use computers to communicate with co-conspirators as well as publish
false or misleading information in order to avoid detection and/or shift culpability.”
Officer Griebel also stated that text messages on cellular telephones and email messages,
as well as address books “may help in identifying potential witnesses and/or other
suspects.”
3.     The Execution of the Stanislaus Warrant
       On March 27, 2009, six officers from the CPD, along with three officers from the
Los Angeles Police Department (LAPD) executed the Stanislaus search warrant at 2120
South Bentley Avenue, apartment No. 101, West Los Angeles. Immediately upon
entering the premises, CPD Detective Derek Perry experienced a “burning sensation” in
his throat and lungs, and on his skin. Based on his prior experience as a police officer, he
believed a methamphetamine lab was in the apartment. The officers evacuated the
apartment and transported Mesiti to the police department station in West Los Angeles.
During the transport, Detective Perry noticed a chemical odor coming from Mesiti as well
as burn marks on his hands and forearms. In addition to Mesiti‟s appearance, Detective
Perry noticed that Mesiti behaved aggressively, followed by drowsy spells and outbursts
of profanity.
4.     The Los Angeles Warrant
       On March 28, 2009 a Los Angeles County Superior Court judge signed a warrant
commanding police to search the premises at “2120 S. Bentley Avenue #101, West Los
Angeles,” for evidence of methamphetamine and materials used for the manufacture and
sale of methamphetamine. LAPD Detective Frank Lyga presented the affidavit for the
warrant. Detective Lyga‟s affidavit in support of the request for the search warrant
included the following information.

                                             6
       Detective Lyga is an experienced narcotics officer. On March 28, 2009, Detective
Lyga received a request from a supervisor to respond to assist officers of the CPD at the
scene of a possible methamphetamine laboratory at 2120 South Bentley Avenue, West
Los Angeles, inside an apartment. When he arrived at the scene, Detective Lyga spoke to
officers from the CPD who explained that they entered the apartment to serve a search
warrant. The officers cleared the apartment, then, when one of the officers forced open
the door of a locked bathroom, he observed “numerous glass beakers and hoses.” Based
on these observations, the officer formed the opinion that the bathroom contained an
active drug lab. The officers evacuated the apartment, and had called for assistance from
the LAPD. Detective Lyga interviewed Detective Yandell regarding the items observed
in the bathroom. Based on his experience, Detective Lyga formed the opinion that the
apartment contained an active methamphetamine lab.
5.     Execution of the Los Angeles Warrant
       After obtaining the Los Angeles warrant, LAPD officers returned to Mesiti‟s
apartment, and executed the search warrant. LAPD Detective David Richardson returned
to the scene first, at about 8:00 p.m. Inside the apartment, there were several packages
with Mesiti‟s name and the address “2120 South Bentley Avenue, Apartment 101.” The
apartment was “very cluttered” and “very jumbled,” with “a lot of dirty items.” Inside a
hallway bathroom, Detective Richardson located and photographed a methamphetamine
lab consisting of glassware, heating flasks, heating mantles, gallons of solvents, support
racks for laboratory grade glassware, and a fan to ventilate fumes out of the bathroom.
Plastic containers with various different powders in each littered the apartment.
Detective Lyga also returned to the apartment. Detective Lyga and his fellow officers
recovered chemicals and substances consistent with the manufacturing and production of
methamphetamine.
6.     The Criminal Proceedings
       The People filed an information charging Mesiti with manufacturing a controlled
substance, methamphetamine (count 1; Health & Saf. Code, § 11379.6, subd. (a)); and



                                             7
child abuse (count 3; Pen. Code, § 273a, subd. (a)).3 Mesiti filed a motion to traverse and
quash the Stanislaus search warrant and the Los Angeles search warrant. As to the
Stanislaus warrant, Mesiti argued it was based on a “ „barebones‟ ” affidavit, and
otherwise was “lacking fundamental constitutional safeguards.” As to the Los Angeles
warrant, Mesiti argued that it was the fruit of the deficient, underlying Stanislaus warrant.
Mesiti‟s motion challenged the Stanislaus warrant on two fronts. First, “[t]he inartfully
drawn out of county warrant form not only failed to state the city, county or state where
the property to be searched was located, it did not even authorize a search of the
premises.” (Boldface & italics omitted.) Second, the motion argued that more than two
years had passed from Alycia‟s death to the issuance of the Stanislaus warrant. During
that time, Mesiti moved to Los Angeles and occupied an apartment residence with
Walker and her child. It necessarily followed that the Stanislaus warrant was not
supported by probable cause that evidence of a crime would be found at the Los Angeles
premises. As argued in the motion, the affidavit in support of the Stanislaus search
warrant set forth a detailed description of the facts leading to the discovery of Alycia‟s
body in Ceres, but it “lacked a single fact that would lead a person to a reasonable
suspicion that evidence of the Ceres homicide would be found in the Los Angeles
residence.” (Boldface & italics omitted.) “The fact that . . . Mesiti was a person of
interest in an over two-year old homicide” did not “in itself” show probable cause for a
search of his present residence in Los Angeles.
       On February 1, 2010, the parties argued the motion to the trial court. The record
before us on appeal shows that no testimony was taken at the hearing on the motion; the
arguments in the moving and opposing papers were based on references to the face of the
warrants being challenged by Mesiti. At the conclusion of the hearing, the court denied
the motion for the following stated reasons:



3
       The information also included a count for possession of a controlled substance,
methamphetamine (count 2; Health & Saf. Code, § 11378). The record does not disclose
the disposition of count 2; it was not submitted to the jury at the time of trial.

                                               8
       “At the outset . . . , addressing the issues raised regarding the Stanislaus
       County warrant, the court disagrees with the characterization made by the
       defense as to the ways in which the warrant and affidavit were deficient. It
       may be that there were some technical irregularities, but I think nothing that
       raises to the level of causing any sort of constitutional error. I think it was
       crystal clear what the – based upon the affidavit and the warrant, it was
       crystal clear what premises were to be searched. [¶] . . . I do not agree in
       the strongest terms about the allegation by counsel that this was a bare
       bones affidavit. I believe that it‟s set forth in great detail the background of
       the investigation. And while the death of the victim in this case occurred
       quite some time ago, there was very fresh evidence which gave rise to
       obtaining the search warrant and I believe that any deficiencies that were
       accused or alleged sort of imperfections in the process, were insufficient to
       cause this court to set that warrant aside.”
       Addressing the Los Angeles warrant, the court essentially found that the original
police entry into Mesiti‟s apartment had been legal under the Stanislaus warrant. As a
result, the ensuing Los Angeles warrant was proper.
       The charges against Mesiti were tried to a jury. Before the cause was submitted to
the jury, the trial court granted Mesiti‟s section 1118.1 motion as to count 3. The
evidence at trial established the facts summarized above in the search of Mesiti‟s local
residence under the Los Angeles warrant. The jury returned a verdict finding Mesiti
guilty of manufacturing a controlled substance, methamphetamine. The trial court
sentenced Mesiti to a total term of five years in state prison.
       Mesiti filed a timely notice of appeal.
                                       DISCUSSION
I.     Probable Cause
       Mesiti claims his drug manufacturing conviction must be reversed because the
evidence of the offense was seized from his residence in violation of his right to be free
from unreasonable searches and seizures under the Fourth and Fourteenth Amendments

                                              9
of the United States Constitution and article I, section 13 of the California Constitution.
Specifically, he argues that neither the Stanislaus warrant nor the Los Angeles warrant
were supported by probable cause. Mesiti argues his motion to traverse and quash the
Stanislaus and Los Angeles warrants, and to suppress the drug-related evidence seized
from his Los Angeles apartment should have been granted. We disagree.
        A.    Standard of Review
        Under Penal Code section 1538.5, subdivision (a), a defendant may move to
suppress evidence gathered in violation of the state and or federal Constitutions. Here,
Mesiti‟s motion to suppress argued there was no probable cause for either warrant,
resulting in a violation of the state and federal Constitutions. (U.S. Const., 4th Amend.;
Cal. Const., art. I, § 13 [no search warrant shall issue except upon probable cause].) In
reviewing a denial of a motion to suppress evidence, we defer to the trial court‟s factual
findings, upholding them when they are supported by substantial evidence; we then
independently review the trial court‟s decision, based on the historical facts, that the
search did not violate the Fourth Amendment. (People v. Memro (1995) 11 Cal.4th 786,
846.)
        “The task of the issuing magistrate is simply to make a practical, common-sense
decision whether, given all the circumstances set forth in the affidavit . . . including the
„veracity‟ and „basis of knowledge‟ of persons supplying hearsay information, there is a
fair probability that . . . evidence of a crime will be found in a particular place. And the
duty of a reviewing court is simply to ensure that the magistrate had a „substantial basis
for . . . [concluding]‟ that probable cause existed.” (Illinois v. Gates (1983) 462 U.S.
213, 238-239.) A warrant is presumed valid; the defendant bears the burden of proving a
warrant is not supported by probable cause. (People v. Amador (2000) 24 Cal.4th 387,
393 (Amador).) Accordingly, we pay great deference to the magistrate‟s determination of
probable cause on review. (People v. Tuadles (1992) 7 Cal.App.4th 1777, 1783; see
Illinois v. Gates, supra, at pp. 236-241.)




                                              10
        B.     Analysis
        Mesiti contends the affidavit in support of the Stanislaus search warrant did not
support a finding of probable cause that evidence related to Alycia‟s death in 2006 would
be found in Mesiti‟s Los Angeles apartment in 2009. Mesiti argues the affidavit fails to
show a nexus between the discovery of Alycia‟s remains in Ceres, and the apartment on
South Bentley Avenue in Los Angeles. We disagree.
        Mesiti was Alycia‟s father; they lived together at the property where Alycia‟s
body was discovered. He did not report Alycia missing, his girlfriend did. Mesiti left the
property about six months after Alycia disappeared. He told his sister to stay out of the
missing person investigation, and told his sister that he knew Alycia did not run away.
When interviewed by police, Mesiti stated that when Alycia went missing she left behind
personal possessions such as clothing and a computer. At the time Mesiti was vacating
the premises, the landlord observed Mesiti‟s sister helping to clean out items from the
home.
        Officer Griebel stated that in his training and experience as a police officer,
“people involved in domestic disputes, including homicide, will tend to hide evidence of
their crime in places which [they have] domain and control over.” Officer Griebel further
stated that “people will utilize a computer and the internet to research [how] to both
commit and hide their crimes. They also use computers to communicate with co-
conspirators as well as publish false or misleading information in order to avoid detection
and/or shift culpability.” Officer Griebel also stated that text messages on cellular
telephones and email messages, as well as address books “may help in identifying
potential witnesses and/or other suspects.”
        Based on the totality of the circumstances, we are satisfied there was substantial
evidence to show a fair probability that evidence related to Alycia‟s death would be
found at Mesiti‟s new residence in Los Angeles even two and one-half years later. This
was not a search of a mere “person of interest” in a cold case homicide. This was a
search of a home of the parent of a victim whose homicide or the disposal of her body
took place in the prior family home. There was a fair probability that as the victim‟s

                                              11
father, Mesiti, may have retained Alycia‟s personal effects, electronic communications or
the computer he owned during the time of her disappearance. These items, Officer
Griebel indicated, would be evidence of a crime and likely still in his possession.
       Mesiti‟s argument that there are “stale facts” in the affidavit does not persuade us
to find otherwise. (People v. Hulland (2003) 110 Cal.App.4th 1646, 1652 [information
that is remote in time may be deemed stale and thus unworthy of consideration for
probable cause in a warrant].) Given the totality of the circumstances, in particular the
special relationship between Mesiti and the victim, the objects of the search, we disagree
that the remoteness of the crime must as a matter of law defeat a finding of probable
cause. Mesiti argues that any evidence related to Alycia‟s death had to be several months
to several years old by the time the affidavit was presented. Mesiti ignores that the
discovery of Alycia‟s body was freshly discovered evidence. Before the body was
discovered, there was not a homicide to investigate. Once the body was discovered, with
a connection to Mesiti, a search warrant was obtained. Though the death occurred more
than two years ago, there was a nexus to Mesiti‟s current home based upon the familial
relationship, and the tendency of domestic violence suspects, as noted by Officer Griebel,
to keep materials related to the violence in areas under a suspect‟s control.
II.    The Form and Content of the Stanislaus Warrant (Particularity)
       Mesiti next contends the Stanislaus warrant was facially defective because it failed
to describe with sufficient particularity the place to be searched and the items to be
seized. In making his argument, Mesiti focuses on the four-page warrant itself,
disregarding CPD Officer Griebel‟s affidavit. Mesiti claims that after the warrant was
issued in Stanislaus, it was faxed to Los Angeles where it was executed by waiting CPD
officers, assisted by the LAPD. Mesiti asserts: “The affidavit was not referenced in the
search warrant and was not attached [to the search warrant] when the [search warrant]
was faxed” to Los Angeles from Stanislaus County. We find the search warrant was not
facially defective.




                                             12
       A search warrant must particularly describe the place to be searched so that it
limits the search to areas which probable cause permits and avoid exploratory searches.
(Amador, supra, 24 Cal.4th at p. 392.) In short, the particularity requirement precludes
issuance of a warrant authorizing a fishing expedition in any and all waters at the
discretion of the police officers executing the warrant. At the same time, complete
precision in describing the place to be searched is not required; if a description in a
warrant allows the officer executing the warrant to reasonably ascertain and identify the
place intended to be searched under the warrant, the warrant will pass constitutional
particularity requirements. (Ibid.) Thus, where part of the description of the premises to
be searched is inaccurate, but the description has other parts that identify the place to be
searched with particularity, searches pursuant to such warrants have been “ „routinely
upheld.‟ ” (Amador, supra, at p. 392, quoting United States v. Gitcho (8th Cir. 1979) 601
F.2d 369, 371.) The test for determining the sufficiency of the description of the place to
be searched is whether the place to be searched is described with sufficient particularity
“ „as to enable the executing officer to locate and identify the premises with reasonable
effort, and whether there is any reasonable probability that another premise might be
mistakenly searched.‟ ” (Amador, supra, at p. 393, quoting United States v. Gitcho,
supra, at p. 371.)
       While the address reflected in the Stanislaus warrant and affidavit was incorrectly
identified the property as 2120 Bentley Avenue, rather than South Bentley Avenue, and
identified the property as being in Los Angeles, rather than in the neighborhood of Los
Angeles known as West Los Angeles, the warrant described with particularity the
exterior of the apartment, and the efforts of the CPD officers to verify that Mesiti resided
at the apartment building, in a particular unit (No. 101). There was no inaccuracy in the
description of the unit (No. 101) authorized to be searched. There was no reasonable
probability that another premises might have been mistakenly searched by the CPD
officers.




                                             13
       As for Mesiti‟s assertion that the affidavit was not referenced in the search warrant
and was not attached to the search warrant when the search warrant was faxed to Los
Angeles from Stanislaus County, he either does not include a reference to the record, or
the references that he does include do not support his claim.4 The warrant expressly
states that it was proved up by the affidavit, and the fax codes printed on the pages of the
documents in the record show that 20 pages were faxed from Stanislaus to Los Angeles.
In Mesiti‟s motion to traverse, he presented the search warrant and affidavit together.
We see no evidence showing that the four-page Stanislaus warrant was faxed to Los
Angeles without the supporting affidavit. There was no evidence taken on this issue at
the time of the hearing on Mesiti‟s motion to quash.
       Mesiti also contends the Stanislaus warrant “imposed no meaningful restriction on
the items to be searched and seized.” He argues the warrant did not identify him as a
suspect, and thus unconstitutionally allowed an overbroad seizure of items not connected
to any specific person. He argues these defects were not cured by the affidavit because it
was not referenced in the warrant and not attached to the warrant when it was faxed.
For the reasons explained above, we find the evidence shows the affidavit was attached to
the warrant. The entire document sufficiently focused on evidence related to Mesiti and
Alycia.
III.   Good Faith
       Mesiti contends the good faith reliance exception (see United States v. Leon
(1984) 468 U.S. 897 (Leon)) does not apply in his case. Under Leon, evidence seized
pursuant to a defective search warrant is admissible if the executing officer‟s reliance on
the warrant was objectively reasonable. Even if our determination of probable cause is
incorrect, we find the good faith reliance exception applies.




4
       “There is a fundamental distinction . . . between a warrant and the underlying
affidavit, and the affidavit is not necessarily part of the warrant or available to define the
scope of the warrant.” (People v. MacAvoy (1984) 162 Cal.App.3d 746, 755.)

                                              14
       The good faith reliance exception “is not a magic lamp for police officers to rub
whenever they find themselves in trouble [in executing a warrant].” (People v. Hulland,
supra, 110 Cal.App.4th at p. 1656.) As the United States Supreme Court explained in
Leon, the suppression of evidence remains an appropriate remedy in a variety of
circumstances. Where an affiant misled the magistrate who issued the warrant with
information the affiant knew or should have known was false, or the magistrate wholly
abandoned his judicial function, or the warrant was based on an affidavit so lacking in
indicia of probable cause as to render an executing officer‟s belief in the existence of
probable cause “entirely unreasonable,” or if the warrant itself is facially deficient,
suppression may still be proper. (Leon, supra, 468 U.S. at p. 923.) But, as the Supreme
Court reasoned in Leon: “suppressing evidence obtained in objectively reasonable
reliance on a subsequently invalidated search warrant cannot justify the substantial costs
of exclusion,” as long as the law enforcement officer acted in good faith. (Id. at p. 922;
see also United States v. Ross (1982) 456 U.S. 798, 823.)
       In Mesiti‟s case, the officers who executed the Stanislaus warrant acted in good
faith reliance on the warrant. There is nothing in the record to show that any of the facts
in the supporting affidavit were false. Although the warrant might have been more
carefully crafted, the record does not support a conclusion that the magistrate wholly
abandoned his judicial function. The warrant and affidavit included extensive facts
showing an investigation, and we see nothing to support the conclusion that the executing
officers should have known there was no support for the magistrate‟s probable cause
determination. As we explained above, we do not find the warrant facially defective.
IV.    Pitchess Discovery
       In September 2010, Mesiti filed a motion for discovery of the personnel records of
several police officers. (See Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess);
see Pen. Code, § 832.5; Evid. Code, § 1043 et seq.) Mesiti sought review and disclosure
of relevant materials concerning the following officers: CPD Detectives Yandell, Perry,
and Officer Griebel; former CPD Detective Neri; and LAPD Detective Lyga. The motion



                                              15
sought discovery of complaints by members of the public of dishonesty, falsification of
police reports, and similar categories bearing on credibility.
       The trial court denied Mesiti‟s Pitchess motion as to LAPD Detective Lyga.
At the hearing, Mesiti‟s counsel conceded that all of Detective Lyga‟s acts had ensued
from the issuance and execution of the Stanislaus warrant connected with the CPD.
The court found no good cause for discovery as to Detective Lyga because there was no
allegation of misconduct as to him.
       At a later hearing, new counsel appeared on behalf of Mesiti, and conceded that
there were defects in the Pitchess motion filed by Mesiti‟s former counsel. The court
then denied the motion as to the CPD officers.
       Thereafter, Mesiti‟s new counsel, filed a second Pitchess motion, seeking
discovery as to all of the officers noted above, and also CPD Officer Jeremy Caron.
The trial court granted Pitchess discovery as to CPD Officer Caron, Detectives Yandell,
and Perry, and LAPD Detective Lyga. The court found “no basis” for discovery of the
personnel records of CPD Detective Neri or Officer Griebel based on the prosecutor‟s
representation that they were not going to be called as witnesses in the drug matter being
tried in Los Angeles, and thus would not be subject to impeachment with anything in
their personnel files.5 On the same day, the court conducted an in camera review of
records from the CPD and LAPD to determine whether relevant, discoverable material
existed. The court ordered discovery of items as to LAPD Detective Lyga; the court
found no discoverable items as to CPD Officer Caron and Detectives Yandell and Perry.
       Mesiti requested our court to conduct an independent review to determine whether
the trial court conducted a proper hearing, and made a proper ruling after the in camera
hearing on his Pitchess motion. (See People v. Mooc (2001) 26 Cal.4th 1216.) We have
reviewed the transcript of the in camera hearing and conclude the trial court conducted
the hearing properly, describing the nature of all complaints, if any, against the officers,


5
       The ruling on the Pitchess discovery motion occurred after the issue of the validity
of the warrants had already been litigated and concluded.

                                             16
and we find the court did not abuse its discretion in ordering the custodian of records to
disclose discovery as noted above.
                                     DISPOSITION
       The judgment is affirmed.




                                                         BIGELOW, P. J.


We concur:


              RUBIN, J.




              GRIMES, J.




                                             17